DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is written in response to applicant’s reply dated October 4, 2022. Claims 1-20 are pending in the instant application. Claims 1-15 are withdrawn for being directed to non-elected inventions. Claims 16-20 are being examined. 

Election/Restrictions
Applicant’s election of Group III: claims 16-20 in the reply filed on October 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.

Priority
	This application claims priority to US provisional application 62/770,518 filed on November 21, 2018 and US provisional application 62/906,178 filed on September 26, 2019. 

Information Disclosure Statement
	The information disclosure statements filed on September 11, 2020 and September 15, 2020 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
Claim 16 is objected to because of the following informalities: improper grammar in line 11. Claim 16 recites “windows of the fluid containers and though the corresponding portions”, which is improper grammar. It is suggested that the claim be amended to read “windows of the fluid containers and through the corresponding portions”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: missing conjunction in line 15. Claim 16 recites “microorganisms associated with each of the plurality of fluid containers; at least one sensor …”. It is suggested that the claim be amended to read “microorganisms associated with each of the plurality of fluid containers; and at least one sensor …”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marshall et al. (WO 2016/088108 A1, published on June 9, 2016). 
Regarding claim 16, Marshall teaches a multi-sample laser-scatter measurement instrument with incubation feature, and systems for using the same (relevant to an optical measuring instrument) (title). Marshall teaches the present invention is an optical measuring instrument for determining a concentration of bacteria in a plurality of fluid samples (description p.4, paragraph 0014). Marshall teaches the instrument comprises a housing, a plurality of fluid containers, a light source, at least one sensor, and a heating element (description p.4, paragraph 0014). 
Marshall teaches the housing has a substantially light-tight enclosure (description p.4, paragraph 0014). 
Marshall teaches each of the fluid containers holds a corresponding one of the plurality of fluid samples and that each of the fluid containers has an input window and an output window (description p.4, paragraph 0014). Marshall teaches that an enhanced process may include methods of filtration or selective binding elements that can be used to concentrate one species of bacteria preferentially to another within a single liquid sample, or a highly specific lysing or antimicrobial chemoeffector, bacteriophage, or other natural or synthesized genetic agent, which may destroy or suspend the growth of a particular bacteria while leaving other unidentified bacteria unaffected (description p.33, paragraph 00111). 
Marshall teaches the light source within the housing provides an input beam for transmission into the input windows of the fluid containers and through the corresponding fluid samples; the input beam creates a forward-scatter signal associated with the concentration of bacteria; and at least one of the input beam and the fluid containers are movable relative to each other so that the input beam sequentially addresses each of the plurality of fluid samples (description p.4, paragraph 0014). 
Marshall teaches the at least one sensor within the housing detects the forward-scatter signal exiting from the output windows (description p.4, paragraph 0014). 
Regarding claim 17, Marshall teaches the light source and sensor are on a bench that is on a translational or rotational mechanical platform such that optical beam can be moved to multiple sample containers (abstract). 
Regarding claim 18, Marshall teaches that the sample container is preferably held in close proximity to a source of heat that is thermostatically controlled to provide incubation warmth to the liquid sample contained (description p.4, paragraph 0013). 
Regarding claim 19, Marshall teaches a display device during operation of instrument of FIG. 1, which includes bacterial growth curves for seven different fluid samples over a 240-minute period (description p.9, paragraph 0038; FIG. 11). 
Regarding claim 20, Marshall teaches the instrument 10 includes one or more printed circuit boards 35 that include at least one processor 50 and at least one memory device 60 (description p.13, paragraph 0061). Marshall teaches that the processor 50 is in communication with the functional components of the instalment 10, such as … (8) an audio alarm 88 to alert the operator of the instrument to a particular condition or event (e.g. to indicate that one or more samples have reached a certain testing condition, such as a high bacterial concentration, a certain slope in a bacterial-growth curve has been achieved, or a certain forward-scatter signal exceeds a certain value) (description p. 14, paragraph 0061; FIG. 5). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of copending Application No. 16/947,655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claim. 
Claim 32 of reference application ‘655 is directed to an optical measurement system for use in detecting of a pathogen within a fluid sample, comprising:
a light source for producing an input beam; 
a removable cuvette assembly for receiving the fluid sample, the cuvette assembly having an input window for receiving the input beam and an output window, the cuvette assembly remaining in a fixed position within the system during operation; 
a sensor located outside the removable cuvette assembly for receiving a forward-scatter signal exiting from the output window, the forward-scatter signal being caused by the input beam passing through the fluid sample containing the pathogen; 
a heating system that permits a controlled incubation temperature for the fluid sample; and 
a moveable optical bench undergoing translational movement, the light source and the sensor being mounted on the movable optical bench, the translational movement of the optical bench permitting the fluid sample within the cuvette assembly to be placed into a path of the input beam such that the sensor receives multiple forward-scatter signals for the fluid sample over a period of time. 
The examined claims are directed towards a product that encompasses the product in claim 32 of ‘655, and therefore would be anticipated by the reference claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 17, 19 and 20 of copending Application No. 16/546,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claim.
Claim 11 of reference application ‘805 is directed to an optical measuring instrument for detecting and identifying a microorganism in a fluid sample, comprising: 
a housing with a substantially light-tight enclosure; 
a plurality of fluid containers, each of the fluid containers holding a portion of the fluid sample and a distinct microorganism-attracting substance, the distinct microorganism-attracting substance of each of the plurality of fluid containers being configured to attract a respective one of a plurality of types of microorganisms such that each of the plurality of fluid containers is associated with the respective one of the plurality of types of microorganisms, each of the fluid containers having an input window and an output window so as to simultaneously detect and identify the microorganism in the fluid sample; 
a light source within the housing for providing an input beam for transmission into the input windows of the fluid containers and though through the corresponding portions of the fluid sample, the input beam creating a forward-scatter signal for each of the fluid containers, each of the forward-scatter signals being associated with the presence and concentration of the respective one of the plurality of types of microorganisms associated with each of the plurality of fluid containers; 
at least one sensor within the housing for detecting the forward-scatter signals exiting from the output windows; and 
a heating element within the housing to maintain the portions of the fluid sample at a desired temperature to encourage microorganism growth in the portions of the fluid sample over a period of time, wherein at least one of the input beam and the fluid containers are movable relative to each other so that the input beam sequentially addresses each of the plurality of fluid samples. 
The examined claims are directed towards a product that encompasses the product in claim 11, with additional limitations anticipated by claims 12-15, 17, 19 and 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9-11 of U.S. Patent No. 11,268,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claim.
	Claim 1 of patent ‘903 is directed to an optical measuring instrument for anti-microbial susceptibility testing on a fluid sample containing bacteria, comprising:
housing;
a rotatable platform within the housing;
a single cuvette assembly containing a plurality of fluid containers coupled to the rotatable platform wherein each fluid container includes an upper window, a lower window, and at least one antimicrobial agent, wherein each one of the fluid containers receives a portion of the fluid sample such that the fluid sample can be mixed with the at least one antimicrobial agent;
a light source within the housing for providing an input beam configured to be transmitted through the upper window of the fluid containers, wherein the upper window and the lower window are vertically arranged with the fluid sample located therebetween so that the input beam is being transmitted through the bacteria-containing fluid sample;
a motor for rotating the rotatable platform so that the input beam sequentially passes through each of the plurality of fluid containers containing the fluid samples; and
at least one sensor positioned within the housing below the rotatable platform and the single cuvette assembly, wherein the at least one sensor is configured to detect a forward-scatter signal exiting from the lower window of the corresponding fluid container as a result of scattering of the input beam, the forward-scatter signals are measured over a period of time to determine the susceptibility of the bacteria in the fluid sample to the corresponding anti-microbial agent within the fluid container.
The examined claims are directed towards a product that encompasses the product in patented claim 1, with additional limitations anticipated by patented claims 3 and 9-11. 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,006,857. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claim.
	Claim 1 of patent ‘857 is directed to an optical measuring instrument for determining a concentration of bacteria in a plurality of fluid samples, comprising:
a housing;
a rotatable platform within the housing;
a plurality of fluid containers coupled to the rotatable platform, each of the fluid containers holding a corresponding one of the plurality of fluid samples, each of the fluid containers having an input window and an output window;
a light source within the housing for providing an input beam for transmission into the input windows of the fluid containers and through the corresponding fluid samples, wherein the input window and the output window are vertically arranged with the fluid sample located therebetween,
a first mirror mounted to reflect the input beam in a vertical direction through the input window, the input beam creating a forward-scatter signal associated with the concentration of bacteria;
a motor for rotating the rotatable platform so that the input beam sequentially passes through each of the plurality of fluid samples; and
at least one sensor within the housing below the rotatable platform optically coupled to the light source in fixed orientation to the mirror, for detecting the forward-scatter signal exiting from the output window associated with the fluid sample receiving the input beam for analysis of bacteria in the fluid sample.
The examined claims are directed towards a product that encompasses the product in patented claim 1, with additional limitations anticipated by patented claims 2 and 6. 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 and 8 of U.S. Patent No. 10,233,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claim.
Claim 1 of patent ‘481 is directed to an optical measuring instrument for determining a concentration of bacteria in a plurality of fluid samples, comprising:
a housing with a substantially light-tight enclosure;
a single cuvette assembly having a plurality of internals walls defining a plurality of individual internal fluid containers within the single cuvette assembly, each of the fluid containers holding a corresponding one of the plurality of fluid samples, each of the fluid containers having an input window and an output window, the single cuvette assembly including a code on an exterior surface thereof, the code providing information for a protocol for a test to be conducted by the optical measuring instrument on the fluid samples within the internal fluid containers within the single cuvette assembly;
a platform structure located within the housing, the single cuvette assembly being registered on the platform structure;
a laser located on an optical bench within the housing for providing an input beam for transmission into the input windows of the fluid containers and though the corresponding fluid samples, the input beam creating a forward-scatter signal associated with the concentration of bacteria, the laser periodically providing the input beam into each one of the fluid samples such that the multiple forward-scatter symbols are detected over a period of time for each of the fluid samples;
at least one sensor located on the optical bench within the housing for detecting the forward-scatter signal exiting from the output windows;
a code sensor for reading the information from the code on the single cuvette assembly;
a heating element within the housing to maintain the fluid samples at a desired temperature to encourage bacterial growth in the fluid samples over a period of time, the desired temperature being defined by the protocol indicated by the code; and
wherein the single cuvette assembly with the fluid containers is held in a fixed position and the optical bench undergoes translational movement so that the input beam from the laser sequentially addresses each of the plurality of fluid samples.
The examined claims are directed towards a product that encompasses the product in patented claim 1, with additional limitations anticipated by patented claims 2, 5, 6 and 8. 
Conclusion
	No claims are allowed. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636